People v Woods (2022 NY Slip Op 00014)





People v Woods


2022 NY Slip Op 00014


Decided on January 04, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 04, 2022

Before: Gische, J.P., Singh, Mendez, Shulman, Pitt, JJ. 


Ind. No. 3376/17 Appeal No. 14950 Case No. 2018-5196 

[*1]The People of the State of New York, Respondent,
vDavid Woods, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (David Crow of counsel), and White and Case, LLP, New York (Kathryn Kuethman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Karl Z. Deuble of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered August 10, 2018, convicting defendant, after a nonjury trial, of robbery in the second degree, grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term
of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant's challenges to the proof of the physical injury element of second-degree robbery are unavailing (see generally People v Guidice, 83 NY2d 630, 636 [1994]). There is no basis for disturbing the court's credibility determinations. The victim's account of his injury was corroborated by other evidence, including photographs (see e.g. People v Alejandro, 156 AD3d 572, 573 [1st Dept 2017], lv denied 31 NY3d 1077 [2018]). The evidence, including the testimony of an eyewitness, clearly established that the victim's injury was the result of being punched by defendant in the course of a robbery.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 4, 2022